Exhibit 10.2

A picture containing drawing Description automatically generated
[edit-20200630xex10d2002.jpg]

11 Hurley Street

Cambridge, MA 02141

P 617-401-9000

F 617-494-0985



VIA EMAIL

April 30, 2020

Judith R. Abrams

102 Upper Mountain Avenue

Montclair, NJ 07042

abramsjr@earthlink.net



Dear Judith:

As we discussed, your employment with Editas Medicine, Inc. (the “Company”) will
end effective May 1, 2020 (the “Separation Date”). As we also discussed, you
will be eligible to receive the Benefits described in paragraph 2 below if you
sign and return this letter agreement to me by May 22, 2020 and do not revoke
your agreement (as described below). By signing and returning this letter
agreement and not revoking your acceptance, you will be entering into a binding
agreement with the Company and will be agreeing to the terms and conditions set
forth in the numbered paragraphs below, including the release of claims set
forth in paragraph 3. Therefore, you are advised to consult with an attorney
before signing this letter agreement and you have been given at least twenty-one
(21) days to do so. If you sign this letter agreement, you may change your mind
and revoke your agreement during the seven (7) business day period after you
have signed it (the “Revocation Period”) by notifying me in writing. If you do
not so revoke, this letter agreement will become a binding agreement between you
and the Company upon the expiration of the Revocation Period.

Although your receipt of the Benefits is expressly conditioned on your entering
into this letter agreement, the following will apply regardless of whether or
not you timely enter into this letter agreement:

·

As of the Separation Date, all salary payments from the Company will cease and
any benefits you had as of the Separation Date under Company-provided benefit
plans, programs, or practices will terminate, except as required by federal or
state law.

·

You will receive payment for your final wages accrued through the Separation
Date.

·

You may, if eligible and at your own cost, elect to continue receiving group
medical insurance pursuant to the “COBRA” law. Please consult the COBRA
materials to be provided under separate cover for details regarding these
benefits.

·

You are obligated to keep confidential and not to use or disclose any and all
non-public information concerning the Company that you acquired during the
course of your employment with the Company, including any non-public information
concerning the Company’s business affairs, business prospects, and financial
condition, except as otherwise permitted by paragraph 10 below. Further, you





--------------------------------------------------------------------------------

A picture containing drawing Description automatically generated
[edit-20200630xex10d2002.jpg]

remain subject to your continuing obligations to the Company as set forth in the
Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement you previously executed on October 11, 2019 for the benefit of the
Company (the “Restrictive Covenants Agreement”), which remain in full force and
effect.

·

You must return to the Company no later than May 15, 2020 all Company property.



If you elect to timely sign and return this letter agreement and do not revoke
your acceptance within the Revocation Period, the following terms and conditions
will also apply:

1.Resignation – You hereby resign effective as of the Separation Date, from
employment as Chief Medical Officer of the Company. You agree to execute and
deliver any documents reasonably necessary to effectuate such resignations
described in the previous sentence as requested by the Company.

2.Separation Benefits – If you timely sign and return this letter agreement and
do not revoke your acceptance with the Revocation Period, the Company will
provide you with the following benefits (the “Benefits”):

a.

COBRA Benefits. Should you timely elect and be eligible to continue receiving
group health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) the date that is twelve (12) months following the Separation
Date, and (y) the date on which you obtain alternative coverage (as applicable,
the “COBRA Contribution Period”), provide Benefits Continuation (as defined in
the Plan). The remaining balance of any premium costs during the COBRA
Contribution Period, and all premium costs thereafter, shall be paid by you on a
monthly basis for as long as, and to the extent that, you remain eligible for
COBRA continuation. You agree that, should you obtain alternative medical and/or
dental insurance coverage prior to the date that is twelve (12) months following
the Separation Date, you will so inform the Company in writing within five (5)
business days of obtaining such coverage.

b.

Advisory Services Agreement. The Company will engage you as an advisor pursuant
to the terms set forth in the fully executed Advisory Services Agreement
attached hereto as Exhibit A (the “Advisory Agreement”).

You acknowledge that you will not be eligible for, nor shall you have a right to
receive, any payments or benefits from the Company following the Separation Date
other than as set forth in this paragraph, including for the avoidance of doubt,
any payments or benefits pursuant to the employment letter between you and the
Company dated October 7, 2019 or the Company’s Severance Benefits Plan adopted
on December 10, 2015 and subsequently amended as of December 12, 2019.





2

--------------------------------------------------------------------------------

A picture containing drawing Description automatically generated
[edit-20200630xex10d2002.jpg]

3.Release of Claims – In consideration of the severance benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, whether known or unknown, including, but not limited to, any and all
claims arising out of or relating to your employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts
law regarding payment of wages and overtime), the Massachusetts Civil Rights
Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
Mass. Gen. Laws. ch. 93, § 102, Mass. Gen. Laws ch. 214, § 1C (Massachusetts
right to be free from sexual harassment law), the Massachusetts Labor and
Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, §
1B (Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all claims arising out of
the New Jersey Law Against Discrimination, N.J. Stat. Ann. § 10:5-1 et seq., the
New Jersey Family Leave Act, N.J. Stat. Ann. § 34:11B-1 et seq., N.J. Stat.
Ann. § 34:11D-1 et seq. (New Jersey sick leave law), N.J. Stat. Ann. § 34:11-2
et seq. (New Jersey wage payment law), the New Jersey Diane B. Allen Equal Pay
Act, N.J. Stat. Ann. § 34:11-56.1 et seq., and the New Jersey Conscientious
Employee Protection Act, and N.J. Stat. Ann. § 34:19-1 et seq. (New Jersey
whistleblower protection law), all as amended; all common law claims including,
but not limited to, actions in defamation, intentional infliction of emotional
distress, misrepresentation, fraud, wrongful discharge, and breach of contract;
all claims to any non-vested ownership interest in the Company, contractual or
otherwise; all state and federal whistleblower claims to the maximum extent
permitted by law; and any claim or damage arising out of your employment with
and/or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that this release of claims does
not prevent you from filing a charge with, cooperating with, or



3

--------------------------------------------------------------------------------

A picture containing drawing Description automatically generated
[edit-20200630xex10d2002.jpg]

participating in any investigation or proceeding before, the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such charge, investigation, or proceeding, and you further waive any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding).

4. Continuing Obligations – You acknowledge and reaffirm your confidentiality
and non-disclosure obligations discussed on page 1 of this letter agreement, as
well as the obligations set forth in the Restrictive Covenants Agreement, which
survive your separation from employment with the Company. In addition, as an
express condition of your receipt of the Benefits, you agree that, for a period
of one (1) year following the Separation Date, you will not, in the Applicable
Territory (as defined in the Restrictive Covenants Agreement), directly or
indirectly, whether as an owner, partner, officer, director, employee,
consultant, investor, lender or otherwise, except as the passive holder of not
more than 1% of the outstanding stock of a publicly-held company, engage or
assist others in engaging in any business or enterprise that is competitive with
the Company’s business, including but not limited to any Competitive Company (as
defined in the Restrictive Covenants Agreement), if you would be performing job
duties or services that are of a similar type that you performed for the Company
at any time during your employment. Without limiting the foregoing, you
acknowledge and agree that undertaking any leadership role in a Competitive
Company would constitute performing job duties or services of a similar type
that you performed for the Company. If any restriction set forth in this
paragraph is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range or activities or geographic area as
to which it may be enforceable. If you violate the non-competition provisions
set forth in this paragraph, you shall continue to be bound by such restrictions
until a period of one (1) year has expired without any violation of such
provisions.

5.Non-Disparagement – You understand and agree that, to the extent permitted by
law and except as otherwise permitted by paragraph 10 below, you will not, in
public or private, make any false, disparaging, derogatory or defamatory
statements, online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company, regarding the Company or any of the other Released
Parties, or regarding the Company’s business affairs, business prospects, or
financial condition.

6.Company Affiliation – You agree that, following the Separation Date, you will
not hold yourself out as an officer, employee, or otherwise as a representative
of the Company, and you agree to update any directory information that indicates
you are currently affiliated with the Company.  Without limiting the foregoing,
you confirm that, within five (5) days following the Separation Date, you will
update any and all social media accounts (including, without limitation,
LinkedIn, Facebook, Twitter and Four



4

--------------------------------------------------------------------------------

A picture containing drawing Description automatically generated
[edit-20200630xex10d2002.jpg]

Square) to reflect that you are no longer affiliated with the Company; provided
you may indicate on your resume that you are an advisor of the Company from May
4, 2020 to November 3, 2020.

7.Return of Company Property – You confirm that you will return to the Company
no later than May 15, 2020 all keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software, printers,
flash drives and other storage devices, wireless handheld devices, cellular
phones, tablets, etc.), Company identification, and any other Company owned
property in your possession or control, and that you have left intact all, and
have otherwise not destroyed, deleted, or made inaccessible to the Company any,
electronic Company documents, including, but not limited to, those that you
developed or helped to develop during your employment, and that you have not (a)
retained any copies in any form or media; (b) maintained access to any copies in
any form, media, or location; (c) stored any copies in any physical or
electronic locations that are not readily accessible or not known to the Company
or that remain accessible to you; or (d) sent, given, or made accessible any
copies to any persons or entities that the Company has not authorized to receive
such electronic or hard copies. You further confirm that you have cancelled all
accounts for your benefit, if any, in the Company’s name, including but not
limited to, credit cards, telephone charge cards, cellular phone accounts, and
computer accounts.



8.Business Expenses and Final Compensation – The Company acknowledges and agrees
that you incurred $37,050 in business expenses in performing your services for
the Company as five (5) months temporary living costs less a partial payment for
one month of temporary housing. The Company will reimburse you for such business
expenses within ten (10) business days following the date of this letter
agreement. Aside from the foregoing, you acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses, commissions, and accrued, unused vacation time,
and that no other compensation is owed to you except as provided herein.



9.Confidentiality – You understand and agree that, to the extent permitted by
law and except as otherwise permitted by paragraph 10 below, the terms and
contents of this letter agreement, and the contents of the negotiations and
discussions resulting in this letter agreement, shall be maintained as
confidential by you and your agents and representatives and shall not be
disclosed except as otherwise agreed to in writing by the Company.

10.Scope of Disclosure Restrictions – Nothing in this letter agreement prohibits
you from communicating with government agencies about possible violations of
federal, state, or local laws or otherwise providing information to government
agencies, filing a complaint with government agencies, or participating in
government agency investigations or proceedings. You are not required to notify
the Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of



5

--------------------------------------------------------------------------------

A picture containing drawing Description automatically generated
[edit-20200630xex10d2002.jpg]

information you obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding your confidentiality and
nondisclosure obligations, you are hereby advised as follows pursuant to the
Defend Trade Secrets Act: “An individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

11.Cooperation – You agree that, to the extent permitted by law, you shall
cooperate fully with the Company in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator. Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with the Company’s
counsel, at reasonable times and locations designated by the Company, to
investigate or prepare the Company’s claims or defenses, to prepare for trial or
discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company. You further
agree that, to the extent permitted by law, you will notify the Company promptly
in the event that you are served with a subpoena (other than a subpoena issued
by a government agency), or in the event that you are asked to provide a third
party (other than a government agency) with information concerning any actual or
potential complaint or claim against the Company. The Company will reimburse you
for your reasonable out of pocket expenses, such as travel, meals and lodging,
incurred as part of such cooperation requested by the Company.



12.Company Covenants and Agreements



(a) The Company understands and agrees that, to the extent permitted by law and
except as otherwise permitted by paragraph 10 above, it will not, and will
instruct its senior executives not to, in public or private, make any false,
disparaging, derogatory or defamatory statements, online (including, without
limitation, on any social media, networking, or employer review site) or
otherwise, to any person or entity, including, but not limited to, any media
outlet, industry group, financial institution or current or former employee,
board member, consultant, client or customer of the Company, regarding you or
regarding your business affairs, business prospects, or financial condition.



(b) The Company acknowledges and agrees that you are not required to repay any
portion of the Signing Bonus, Housing Allowance, or Relocation Amount, as such
terms are defined in the Offer Letter.





6

--------------------------------------------------------------------------------

A picture containing drawing Description automatically generated
[edit-20200630xex10d2002.jpg]

(c) In the event any person or entity contacts the Company for a reference or to
obtain other employment information regarding you, the Company shall respond
that you were the Chief Medical Officer from October 28, 2019, through May 1,
2020, that you are an advisor through November 3, 2020, and that your work
location was at One Main Street, 8th Floor, Cambridge, MA 02142.



13.Amendment and Waiver – This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators. No delay or omission by the
Company in exercising any right under this letter agreement shall operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

14.Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

15.Nature of Agreement – You understand and agree that this letter agreement is
a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

16.Acknowledgments – You acknowledge that you have been given at least
twenty-one (21) days to consider this letter agreement, and that the Company is
hereby advising you to consult with an attorney of your own choosing prior to
signing this letter agreement. You understand that you may revoke this letter
agreement for a period of seven (7) business days after you sign this letter
agreement by notifying me in writing, and the letter agreement shall not be
effective or enforceable until the expiration of this seven (7) business day
revocation period. You understand and agree that by entering into this letter
agreement, you are waiving any and all rights or claims you might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that you have received consideration beyond that to which
you were previously entitled.

17.Voluntary Assent – You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You further state and represent that you have
carefully read this letter agreement, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

18.Applicable Law – This letter agreement shall be interpreted and construed by
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws



7

--------------------------------------------------------------------------------

A picture containing drawing Description automatically generated
[edit-20200630xex10d2002.jpg]

provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

19.Entire Agreement – This letter agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
severance benefits and the settlement of claims against the Company and cancels
all previous oral and written negotiations, agreements, and commitments in
connection therewith.

20.Tax Acknowledgement – In connection with the severance benefits provided to
you pursuant to this letter agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law. You acknowledge that you are not relying upon the advice
or representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in paragraph 1 of this letter agreement.

If you have any questions about the matters covered in this letter agreement,
please call Clare Carmichael at 617-401-9016.

       

Very truly yours,

















By:

/s/ Clare Carmichael







Clare Carmichael







Chief Human Resources Officer



I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this letter agreement, and I have chosen
to execute this on the date below. I intend that this letter agreement will
become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) business days.

/s/ Judith Abrams, M.D.

       

April 30, 2020

Judith Abrams, M.D.



Date





To be returned in a timely manner as set forth on the first page of this letter
agreement.

8

--------------------------------------------------------------------------------